United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                December 17, 2004

                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 04-30583
                        Conference Calendar



RONE DAVIS,

                                    Plaintiff-Appellant,

versus

BUREAU OF IMMIGRATION AND CUSTOMS ENFORCEMENT;
JOHN ASHCROFT; CHARLES JEAN; UNITED STATES EMBASSY
PORT AU PRINCE HAITI; CONSULATE OF HAITI,

                                    Defendants-Appellees.

                        --------------------
           Appeal from the United States District Court
               for the Western District of Louisiana
                   USDC No. 2:03-CV-01243-PM-APW
                        --------------------

Before KING, Chief Judge, and DeMOSS and CLEMENT, Circuit Judges.

PER CURIAM:*

     Rone Davis appeals the district court’s dismissal of his

complaint alleging Bivens** claims relating to his pending

deportation to Haiti.   Davis’s motion to supplement the record is

denied.   See United States v. Flores, 887 F.2d 543, 546 (5th Cir.

1986).



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
     **
        Bivens v. Six Unknown Named Agents of Fed. Bureau of
Narcotics, 403 U.S. 388 (1971).
                          No. 04-30583
                               -2-

     Davis asks that we 1) interpret the naturalization

provisions of the Bahamian and Haitian Constitutions, 2) award

monetary damages against the Bahamas and Haiti, 3) order his

release in connection with our review and interpretation of the

Bahamian and Haitian Constitutions, and 4) enjoin the parties

from issuing “fraudulent” Haitian travel documents.    We lack

jurisdiction to grant such relief.   See 28 U.S.C. § 1604.

Accordingly, the district court’s judgment is affirmed.

     MOTION TO SUPPLEMENT DENIED; JUDGMENT AFFIRMED.